--------------------------------------------------------------------------------

 
Exhibit 10.24
Form of Employment Agreement between NBT Bancorp Inc. and Ronald M. Bentley made
as of August 31, 2005.

 

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into this 31st
day of August 2005, by and between Ronald M. Bentley ("Executive") and NBT
BANCORP INC., a Delaware corporation having its principal office in Norwich, New
York ("NBTB")


W I T N E S S E T H   T H A T :


WHEREAS, Executive is serving as the Executive Vice President of NBTB and
President of Retail Banking of NBT Bank, National Association, a national
banking association which is a wholly-owned subsidiary of NBTB (“NBT Bank”);


WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions of the continued employment relationship of Executive with
NBTB;




NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth in this Agreement, intending to be legally
bound, the parties agree as follows:



 
1.
Employment; Responsibilities and Duties.



(a)    NBTB hereby agrees to continue to employ Executive and to cause NBT Bank
and any successor organization to NBT Bank to employ Executive, and Executive
hereby agrees to serve as the Executive Vice President of NBTB and President of
Retail Banking of NBT Bank and any successor organization to NBTB or NBT Bank,
as applicable, during the Term of Employment (as such term is defined below).
During the Term of Employment, Executive shall perform all duties, and
responsibilities, and have the authority as shall be set forth in the bylaws of
NBTB or NBT Bank or as may otherwise be determined and assigned to him by
NBTB or by NBT Bank. 


(b)    Executive shall devote his full working time and best efforts to the
performance of his responsibilities and duties hereunder. During the Term of
Employment, Executive shall not, without the prior written consent of the Chief
Executive Officer of NBTB, render services as an employee, independent
contractor, or otherwise, whether or not compensated, to any person or entity
other than NBTB, NBT Bank or their affiliates; provided that Executive may,
where involvement in such activities does not individually or in the aggregate
significantly interfere with the performance of his duties or violate the
provisions of section 4 hereof, (i) render services to charitable organizations,
(ii) manage his personal investments, and (iii) with the prior permission of the
Chief Executive Officer of NBTB, hold such other directorships or part-time
academic appointments or have such other business affiliations as would
otherwise be prohibited under this section 1.



 
2.
Term of Employment.



(a)    The initial term of employment under this Agreement shall be for the
period commencing on the date hereof and ending on January 1, 2007 (the “Initial
Term”.), provided, however, that on December 31, 2006, and each December 31,
thereafter, the term of the agreement shall extend itself by one additional year
(the “Extended Term”), unless NBTB has given contrary written notice to
Executive at least 90 days before any such renewal date. The Initial Term and
all such Extended Terms are collectively referred to herein as the “Term of
Employment.” 
 
(b)    Executive’s employment with NBTB shall not terminate prior to the
expiration of the Initial Term or any Extended Term, except as provided below:


(i)     Voluntary Termination. Executive may terminate this Agreement upon not
less than 90 days prior written notice delivered to NBTB, in which event
Executive shall be entitled to compensation and benefits earned or accrued
through the effective date of termination (the “Termination Date”).


(ii)    Termination Upon Death. This Agreement shall terminate upon Executive’s
death, in which event Executive’s estate shall be entitled to compensation and
benefits earned or accrued through the date of death.


(iii)   Termination Upon Disability. NBTB may terminate this Agreement upon
Executive’s disability. For purposes of this Agreement, Executive’s inability to
perform his duties hereunder by reason of physical or mental illness or injury
for a period of at least 90 consecutive days or at least 120 days in any period
of 12 consecutive months (the “Disability Period”) shall constitute disability.
The determination of disability shall be made by a physician selected by NBTB.
During the Disability Period, Executive shall be entitled to the Base Salary (as
such term is defined below) otherwise payable during that period, reduced by any
other NBTB provided benefits to which Executive may be entitled, which benefits
are specifically payable solely on account of such disability (including, but
not limited to, benefits provided under any disability insurance policy or
program, worker’s compensation law, or any other benefit program or
arrangement). In the event of termination upon Executive’s disability, Executive
shall be entitled to compensation or benefits earned or accrued through the
Termination Date.
 

--------------------------------------------------------------------------------



(iv)   Termination for Cause. NBTB may terminate Executive’s employment for
Cause by written notice to Executive. For purposes of this Agreement, “Cause”
shall mean Executive’s: (1) personal dishonesty, incompetence (which shall be
measured against standards generally prevailing in the financial institutions
industry), willful or gross misconduct with respect to the business and affairs
of NBTB or NBT Bank, or with respect to any of their affiliates for which
Executive is assigned material responsibilities or duties; (2) willful neglect,
failure, or refusal to carry out his duties hereunder in a reasonable manner
after a written demand for substantial performance is delivered to Executive
that specifically identifies the manner in which NBTB believes that Executive
has not substantially performed his duties and Executive has not resumed such
substantial performance within 21 days of receiving such demand; (3) willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or the conviction of a felony, whether or not committed in the
course of his employment with NBTB; (4) being a specific subject of a final
cease and desist order form, written agreement with, or other order or
supervisory direction from, any federal or state regulatory authority; (5)
conduct tending to bring NBTB, NBT Bank or any of their affiliates into public
disgrace or disrepute; or (6) breach of any representation or warranty in
section 6(a) hereof or of any agreement contained in section 1, 4, 5 or 6(b)
hereof.


Notwithstanding any other term or provision of this Agreement to the contrary,
if Executive’s employment is terminated for Cause, Executive shall forfeit all
rights to compensation and benefits otherwise provided pursuant to this
Agreement; provided, however, that the Base Salary shall be paid through the
Termination Date.


(v)    Termination Without Cause. NBTB may terminate Executive’s employment for
reasons other than Cause upon not less than 30 days prior written notice
delivered to Executive, in which event Executive shall be entitled to the Base
Salary for a period of 12 months following the Termination Date and the
compensation and benefits earned or accrued through the Termination Date.


(vi)   Termination for Good Reason. If Executive terminates his employment with
NBTB for Good Reason, other than following a Change of Control, such termination
shall be deemed to have been a termination by NBTB of the Executive’s employment
without Cause and Executive shall be entitled to receive all benefits and
payments due to him under such a termination.”Good Reason” shall mean, without
Executive's express written consent, reassignment of Executive to a position
other than for "Cause," or a decrease in the amount or level of Executive's
salary or benefits from the amount or level established herein.


(vii)   Resignation. Effective upon Executive’s termination of employment for
any reason, Executive hereby resigns from any and all offices and positions
related to Executive’s employment with NBTB, NBT Bank or any affiliates thereof,
and held by Executive at the time of termination.


(viii)   Regulatory Limits. Notwithstanding any other provision in this
Agreement NBTB may terminate or suspend this Agreement and the employment of
Executive hereunder, as if such termination were for Cause under section
2(b)(iv) hereof, to the extent required by the applicable federal or state
statue related to banking, deposit insurance or bank or savings institution
holding companies or by regulations or orders issued by the Office of the
Controller of the Currency, the Federal Deposit Insurance Corporation or any
other state or federal banking regulatory agency having jurisdiction over NBT
Bank or NBTB, and no payment shall be required to be made to or for the benefit
of Executive under this Agreement to the extent such payment is prohibited by
applicable law, regulation or order issued by a banking agency or a court of
competent jurisdiction; provided, that it shall be NBTB’s burden to prove that
any such action was so required


(c)   Any provision of this section 2 to the contrary notwithstanding, in the
event that the employment of Executive with NBTB is terminated in any situation
described in section 3 of the change-in-control letter agreement dated May 1,
2003 between NBTB and Executive (the "Change-in-Control Agreement") so as to
entitle Executive to a severance payment and other benefits described in section
3 of the Change-in-Control Agreement, then Executive shall be entitled to
receive the following, and no more, under this section 2:



--------------------------------------------------------------------------------


 
(i)    compensation and benefits earned or accrued through the Termination Date;
and (ii) the severance payment and other benefits provided in the
Change-in-Control Agreement; and.


3.    Compensation. For the services to be performed by Executive for NBTB and
its affiliates under this Agreement, Executive shall be compensated in the
following manner:


(a)    Base Salary. During the Term of Employment:



 
(i)
NBTB shall pay Executive a salary which, on an

annual basis, shall be $210,000.00(the “Base Salary”) commencing on August 31,
2005. Thereafter, Executive’s salary may, in the sole discretion of NBTB, be
negotiated between Executive and the Chief Executive Officer of NBTB based on
recommendations from NBTB’s Compensation and Benefits Committee and in line with
compensation for comparable positions in companies of similar size and
structure, but in no case less than $210,000.00. Adjustments to the Base Salary,
if any, shall be determined by NBTB. The Base Salary shall be payable in
accordance with the normal payroll practices of NBTB with respect to executive
personnel as presently in effect or as they may be modified by NBTB from time to
time.

 
(ii)
Executive shall be eligible to be considered for

performance bonuses commensurate with the Executive’s title and salary grade in
accordance with the compensation policies of NBTB with respect to executive
personnel as presently in effect or as they may be modified by NBTB from time to
time.


(b)    Employee Benefit Plans or Arrangements. During the Term of Employment,
Executive shall be entitled to participate in all employee benefit plans of
NBTB, as presently in effect or as they may be modified by NBTB from time to
time, under such terms as may be applicable to officers of Executive's rank
employed by NBTB or its affiliates, including, without limitation, plans
providing retirement benefits, stock options, medical insurance, life insurance,
disability insurance, and accidental death or dismemberment insurance, provided
that there be no duplication of such benefits as are provided under any other
provision of this Agreement.


(c)    Stock Options and Restricted Stock. Each January or February annually
during the Term of Employment, Executive will be eligible to be granted a
non-statutory ("non-qualified") stock option (each an "Option") to purchase the
number of shares of the common stock of NBTB, $0.01 par value, (the "NBTB Common
Stock"), pursuant to the NBT Bancorp Inc. 1993 Stock Option Plan, as amended, or
any appropriate successor plan (the "Stock Option Plan"), computed by using a
formula approved by NBTB that is commensurate with Executive’s title and salary
grade. The option exercise price per share of the shares subject to each Option
shall be such Fair Market Value as set forth in the Stock Option Plan, and the
terms, conditions of exercise, and vesting schedule of such Option shall be as
set forth in section 8 of the Stock Option Plan.


In addition, Executive shall be entitled to participate in the NBTB Performance
Share Plan as applicable to officers of Executive’s rank subject to the terms,
conditions and vesting schedule set forth in the NBT Bancorp Inc. Performance
Share Plan, dated May 1, 2003.


                                (d)           Vacation and Sick Leave. During
the Term of Employment, Executive shall be entitled to paid annual vacation
periods and sick leave in accordance with the policies of NBTB as in effect as
of the date hereof or as may be modified by NBTB from time to time, as may be
applicable to officers of Executive's rank employed by NBTB or its affiliates,
but in no event shall Executive be entitled to less than four weeks of paid
vacation per year.


                                (e)           Automobile.  During the Term of
Employment, NBT will pay a monthly automobile allowance (not to exceed $650.00
per month.) The Executive shall apply this allowance towards the expense of
ownership, lease, and/or routine maintenance of a vehicle of suitable choice.


(f)     Country Club Dues.   During the Term of Employment, Executive shall be
eligible for a bank-paid membership at a country club mutually agreed upon by
the chief executive officer of NBTB and the Executive.


(g)    Withholding.  All compensation to be paid to Executive hereunder shall be
subject to required benefit deductions, tax withholding and other deductions
required by law.



--------------------------------------------------------------------------------


 
(h)    Expenses.  During the Term of Employment, Executive shall be reimbursed
for reasonable travel and other expenses incurred or paid by Executive in
connection with the performance of his services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as may from time to time be requested, in accordance with such
policies of NBTB as are in effect as of the date hereof and as may be modified
by NBTB from time to time, under such terms as may be applicable to officers of
Executive's rank employed by NBTB or its affiliates.


4.    Confidential Business Information; Non-Competition.


(a)    Executive acknowledges that during the term of his employment he has been
and will continue to be entrusted with, have access to and become familiar with
various trade secrets and other confidential business information of NBTB, NBT
Bank and/or their affiliates which have been developed and maintained at great
effort and expense, have been kept protected and confidential, are of great
value to NBTB, NBT Bank and/or their affiliates, and provide them with a
significant competitive advantage. Such confidential information includes but is
not limited to procedures, methods, sales relationships developed while in the
service of NBTB, NBT Bank or their affiliates, knowledge of customers and their
requirements, marketing plans, marketing information, studies, forecasts, and
surveys, competitive analyses, mailing and marketing lists, new business
proposals, lists of vendors, consultants, and other persons who render service
or provide material to NBTB or NBT Bank or their affiliates, and compositions,
ideas, plans, and methods belonging to or related to the affairs of NBTB or NBT
Bank or their affiliates. In this regard, NBTB asserts proprietary rights in all
of its business information and that of its affiliates except for such
information as is clearly in the public domain. Notwithstanding the foregoing,
information that would be generally known or available to persons skilled in
Executive's fields shall be considered to be "clearly in the public domain" for
the purposes of the preceding sentence. Executive agrees that he will hold in
the strictest confidence and not disclose or divulge to any third party, except
as may be required by his duties hereunder, by law, regulation, or order of a
court or government authority, or as directed by NBTB, nor shall he use to the
detriment of NBTB, NBT Bank or their affiliates or use in business or on behalf
of any business competitive with or substantially similar to any business of
NBTB, NBT Bank or their affiliates, any confidential business information
obtained during the course of his employment by NBTB. The foregoing shall not be
construed as restricting Executive from disclosing such information to the
employees of NBTB, NBT Bank or their affiliates. On or before the Termination
Date, Executive shall promptly deliver to NBTB all material containing NBTB’s
confidential information including any photocopies, extracts or summaries of it)
in his possession, custody or control.


(b)    Executive hereby agrees that from the Commencement Date until the first
anniversary of the Termination Date, Executive will not, for any reason,
directly or indirectly, either personally or on behalf of any other person or
entity (whether as a director, stockholder, owner, partner, officer, consultant,
principal, employee, agent or otherwise): (i) interfere with the relationship of
NBTB or NBT Bank or their affiliates with any of their employees, suppliers,
agents, or representatives (including, without limitation, causing or helping
another business to hire any employee of NBTB or NBT Bank or their affiliates),
(ii) divert or attempt to divert from NBTB, NBT Bank or their affiliates any
business in which any of them has been actively engaged during the Term of
Employment, nor interfere with the relationship of NBTB, NBT Bank or their
affiliates with any of their customers or prospective customers, or (iii) take
any action which is intended, or would reasonably be expected, to adverely
affect NBTB, NBT Bank or their affiliates, their business, reputation, or their
relationship with their customers or prospective customers. This paragraph 4(b)
shall not, in and of itself, prohibit Executive from engaging in the banking,
trust, or financial services business in any capacity, including that of an
owner or employee.


(c)    Executive acknowledges and agrees that irreparable injury will result to
NBTB in the event of a breach of any of the provisions of this section 4 (the
"Designated Provisions") and that NBTB will have no adequate remedy at law with
respect thereto. Accordingly, in the event of a material breach of any
Designated Provision, and in addition to any other legal or equitable remedy
NBTB may have, NBTB shall be entitled to the entry of a preliminary and
permanent injunction (including, without limitation, specific performance) by a
court of competent jurisdiction in Chenango County, New York, or elsewhere, to
restrain the violation or breach thereof by Executive, and Executive submits to
the jurisdiction of such court in any such action.


(d)    It is the desire and intent of the parties that the provisions of this
section 4 shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision of this section 4 shall be adjudicated
to be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made. In addition, should
any court determine that the provisions of this section 4 shall be unenforceable
with respect to scope, duration, or geographic area, such court shall be
empowered to substitute, to the extent enforceable, provisions similar hereto or
other provisions so as to provide to NBTB, to the fullest extent permitted by
applicable law, the benefits intended by this section 4.



--------------------------------------------------------------------------------


 
5.    Life Insurance. In light of the unusual abilities and experience of
Executive, NBTB, NBT Bank or their affiliates, in their discretion, may apply
for and procure as owner, and for their own benefit, insurance on the life of
Executive, in such amount and in such form as NBTB, NBT Bank or their affiliates
may choose. NBTB shall make all payments for such insurance and shall receive
all benefits from it. Executive shall have no interest whatsoever in any such
policy or policies but, at the request of NBTB, NBT Bank or their affiliates,
shall submit to medical examinations and supply such information and execute
such documents as may reasonably be required by the insurance company or
companies to which NBTB, NBT Bank or their affiliates has applied for insurance.


6.    Representations and Warranties.


(a)    Executive represents and warrants to NBTB that his execution, delivery,
and performance of this Agreement will not result in or constitute a breach of
or conflict with any term, covenant, condition, or provision of any commitment,
contract, or other agreement or instrument, including, without limitation, any
other employment agreement, to which Executive is or has been a party.


(b)    Executive shall indemnify, defend, and hold harmless NBTB for, from, and
against any and all losses, claims, suits, damages, expenses, or liabilities,
including court costs and counsel fees, which NBTB has incurred or to which NBTB
may become subject, insofar as such losses, claims, suits, damages, expenses,
liabilities, costs, or fees arise out of or are based upon any failure of any
representation or warranty of Executive in section 6(a) hereof to be true and
correct when made.
 
7.    Notices.  All notices, consents, waivers, or other communications which
are required or permitted hereunder shall be in writing and deemed to have been
duly given if delivered personally or by messenger, transmitted by telex or
telegram, by express courier, or sent by registered or certified mail, return
receipt requested, postage prepaid. All communications shall be addressed to the
appropriate address of each party as follows:


If to NBTB:


NBT Bancorp Inc.
52 South Broad Street
Norwich, New York 13815



 
Attention:
Chief Executive Officer





With a required copy (which shall not constitute notice to:


Stuart G. Stein, Esq.
Hogan & Hartson L.L.P.
555 13th Street, N.W.
Washington, D.C. 20004-1109
Fax: (202) 637-5910


If to Executive:


Mr. Ronald M. Bentley
30 Springfield Drive
Vorheesville NY 12186


All such notices shall be deemed to have been given on the date delivered,
transmitted, or mailed in the manner provided above.


--------------------------------------------------------------------------------




8.    Assignment. Neither party may assign this Agreement or any rights or
obligations hereunder without the consent of the other party.


9.    Governing Law, Jurisdiction and Venue. This Agreement shall be governed
by, construed, and enforced in accordance with the laws of the State of New
York, without giving effect to the principles of conflicts of law thereof. The
parties hereby designate Chenango County, New York to be the proper jurisdiction
and venue for any suit or action arising out of this Agreement. Each of the
parties consents to personal jurisdiction in such venue for such a proceeding
and agrees that it may be served with process in any action with respect to this
Agreement or the transactions contemplated thereby by certified or registered
mail, return receipt requested, or to its registered agent for service of
process in the State of New York. Each of the parties irrevocably and
unconditionally waives and agrees, to the fullest extent permitted by law, not
to plead any objection that it may now or hereafter have to the laying of venue
or the convenience of the forum of any action or claim with respect to this
Agreement or the transactions contemplated thereby brought in the courts
aforesaid.


10.   Entire Agreement. This Agreement, together with the Change-in-Control
Agreement, constitutes the entire understanding between NBTB, NBT Bank and their
affiliates, and Executive relating to the subject matter hereof. Any previous
discussions, agreements, commitments or understandings of any kind or
nature between the parties hereto or between Executive and NBTB, NBT Bank or any
of their affiliates, whether oral or written, regarding the subject matter
hereof, including without limitation the terms and conditions of employment,
compensation, benefits, retirement, competition following employment, and the
like, are merged into and superseded by this Agreement. Neither this Agreement
nor any provisions hereof can be modified, changed, discharged, or terminated
except by an instrument in writing signed by the party against whom any waiver,
change, discharge, or termination is sought.


11.   Illegality; Severability.


(a)    Anything in this Agreement to the contrary notwithstanding, this
Agreement is not intended and shall not be construed to require any payment to
Executive which would violate any federal or state statute or regulation,
including without limitation the "golden parachute payment regulations" of the
Federal Deposit Insurance Corporation codified to Part 359 of title 12, Code of
Federal Regulations.


(b)    If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever:


(i)    the validity, legality, and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable) shall not in any way be affected or impaired thereby; and


(ii)    to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provisions held to be invalid, illegal, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal, or unenforceable.


12.    Arbitration. Subject to the right of each party to seek specific
performance (which right shall not be subject to arbitration), if a dispute
arises out of or is in any way related to this Agreement or the asserted breach
thereof, such dispute shall be referred to arbitration before the American
Arbitration Association the (“AAA”) pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (the “Arbitration Rules”). A dispute subject
to the provisions of this section will exist if either party notifies the other
party in writing that a dispute subject to arbitration exists and states, with
reasonable specificity, the issue subject to arbitration (the "Arbitration
Notice"). The parties agree that, after the issuance of the Arbitration Notice,
the parties will try in good faith between the date of the issuance of the
Arbitration Notice and the date the dispute is set for arbitration to resolve
the dispute by mediation in accordance with the Arbitration Rules. If the
dispute is not resolved by the date set for arbitration, then any controversy or
claim arising out of this Agreement or the asserted breach hereof shall be
resolved by binding arbitration and judgment upon any award rendered by
arbitrator(s) may be entered in a court having jurisdiction. In the event any
claim or dispute involves an amount in excess of $100,000, either party may
request that the matter be heard and resolved by a single arbitrator. The
arbitrator shall have the same power to compel the attendance of witnesses and
to order the production of documents or other materials and to enforce discovery
as could be exercised by a United States District Court judge sitting in the
Northern District of New York. In the event of any arbitration, each party shall
have a reasonable right to conduct discovery to the same extent permitted by the
Federal Rules of Civil Procedure, provided that discovery shall be concluded
within 90 days after the date the matter is set for arbitration. The arbitrator
or arbitrators shall have the power to award reasonable attorneys’ fees to the
prevailing party. Any provisions in this Agreement to the contrary
notwithstanding, this section shall be governed by the Federal Arbitration Act
and the parties have entered into this Agreement pursuant to such Act.



--------------------------------------------------------------------------------


 
13.    Costs of Litigation. In the event litigation is commenced to enforce any
of the provisions hereof, or to obtain declaratory relief in connection with any
of the provisions hereof, the prevailing party shall be entitled to recover
reasonable attorneys’ fees. In the event this Agreement is asserted in any
litigation as a defense to any liability, claim, demand, action, cause of
action, or right asserted in such litigation, the party prevailing on the issue
of that defense shall be entitled to recovery of reasonable attorneys’ fees.


14.    Affiliation. A company will be deemed to be an "affiliate" of, or
“affiliated” NBTB or NBT Bank according to the definition of "Affiliate" set
forth in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.


15.    Headings. The section and subsection headings herein have been inserted
for convenience of reference only and shall in no way modify or restrict any of
the terms or provisions hereof.


IN WITNESS WHEREOF, the parties hereto executed or caused this Agreement to be
executed as of the day and year first above written.




NBT BANCORP INC.


By: /S/ Martin A. Dietrich 
Martin A. Dietrich
President/CEO of NBT Bank


 
By: /S/ Ronald M. Bentley
Executive


12/5/05
Dated
 

--------------------------------------------------------------------------------